department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date date legend org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt dear last date for filing a petition with the tax_court july 20xx a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this change per signing of the form_6018 dated march 20xx our adverse determination was made for the following reasons operated not demonstrated that you are you have exclusively for charitable educational or other exempt purposes within the meaning of lr c sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you failed to comply with the conditions of your exemption in that you operated a charitable_organization as a commercial entity you have provided no information showing that you conduct a real and substantial charitable program you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for a substantial non-exempt purpose operating a private practice for the benefit of the organization’s therapist and officers contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations government entities ee eee division org address department of the treasury internal_revenue_service te_ge eo examination sec_701 b street suite san diego ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a rev january 19xx schedule number or exhibit name of taxpayer org tax identification_number december 20xx year period ended explanation of items legend org organization name state president directors company pt-1 st 4t website website secretary secretary xx date address address ra-1 ra-2 ra-3 city city ra state president pt-2 gt pt-3 7th og pt-4 dir-1 dir-2 dir-3 dir-4 pt-5 pt pt-9 pt-10 pt-11 co-1 thru co-66 thry pt-7 pt-8 pt-6 issue to determine whether org org operated exclusively for tax exempt purposes within the meaning of sec_501 sec_509 facts organization org was incorporated on august 19xx the purpose of the organization is to provide professional psychological counseling therapy and educational_services to individuals and families org applied for tax exempt status and received recognition as an organization exempt under sec_501 and sec_509 in may of 19xx board_of directors the following individuals are the current members of org’s board_of directors president president secretary secretary dir-1 director dir-2 director dir-3 director dir-4 director president president is the founder of org secretary secretary is his wife none of the other board members are related to president and secretary or to one another during the examination president explained that board meetings are supposed to be held annually but there have been lapses in meetings secretary further explained that the board_of directors does not engage in any of the decision making activities for org president and secretary will meet with the board_of directors to discuss the practices of the organization the board members are entitled to make based on org’s current bylaws less than a majority vote from the board_of directors is required to establish a quorum two votes from any combination of the six board members listed above will consist of a quorum department of the treasury-internal revenue service catalog number 20810w form 886-a 1-19xx publish no irs gov page form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended schedule number or exhibit suggestions to which the org staff will take into consideration but are not required to execute according to org’s authorized representative ra-1 the organization has not held any board meetings since the 19xxs subsequent to the start of the examination org held a meeting of the board_of directors on january 20xx to bring the organization’s minutes up to date org lost contact with and was unable to locate two of its original board members whom had to be replaced at the time of the meeting history president started off by attending prior to the creation of org president operated an individual practice church town counsel meetings and conducting networking activities with community organizations in the city area of state soon president created org which quickly became popular as a resource for mental healthcare at the time president was working with social service groups doctors physicians and school counselors as org grew the organization also began to offer monthly office seminars and newsletters org also offered kids at risk counseling parent counseling and supervision services for problematic cases at the family service_center at the city military base at the same time org acted as a resource for pastors and school personnel and was often invited to schools to speak in 19xx org decided to apply for a grant offered by the city of state for the treatment of troubled juveniles consequently org was required to apply for tax exempt status with the irs although org did not win the grant org continued to retain its tax exempt status in light of the organization’s other community-related activities as provided by president and secretary org was involved in a variety of community work which continued through the 19xxs and 19xxs current activities org operates a mental health_care_facility located at address city state patients in a county office located at address city state president also sees based on the minutes of the meeting dated january 20xx org was founded on reduced fees for clients and a variety of free psychological wellness materials to augment patient care according to the organization those basic services remain today despite changes in the health care field and service delivery org does not maintain any professional licenses with the state of state individual licenses are maintained by each therapist as is required_by_law through its therapists org offers a wide variety of services and specializes in among other things gay and lesbian counseling pet therapy jewish family services and child therapy org’s target clientele are patients for general outpatient mental health care the organization offers services to all individuals couples families and groups ie military families according to president and secretary org’s primary activity involves seeing patients who are on managed care ie insurance plans during the examination president explained that managed care has form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer explanation of items tax identification_number year period ended schedule number or exhibit org december 20xx changed since the organization commenced operations in the 19xxs the focus has changed from who you know to what insurance panel you are on as an example president explained that it would not matter if and how much a school counselor likes him if he is not on the panel for a particular student’s managed care plan thus org is enrolled in a wide variety of managed care plans and agrees to the reduced contract fees for each plan in addition to accepting the contracted rates from each managed care plan org offers discounts to patients who do not have any insurance and only require short-term treatment if long term treatment is required org will help the individual find a place in the community ie co-1 co-2’s co-3 or co-4 that receives funding for such purposes org may also refer individuals to on-campus counseling for help due to heightened military security org no longer offers services to the city military base in addition org no longer offers counseling services directly to the schools nevertheless the organization may intermittently coordinate with the family services center and school counselors during these meetings org will talk about the organization’s expertise as service providers inform them of the managed care plans that org accepts and remind them that org’s door is open org has also discontinued offering seminars at this time secretary explained that on one occasion she set up a couple’s communication workshop that was discovered and announced to the public by a radio show host twenty-five couples signed up but no one showed up for the meeting from this experience president and secretary determined that people do not value free counseling because they did not wish to charge for org’s outreach services they decided to discontinue offering free seminars in lieu of these community service activities org now offers information dissemination through its website website during the examination president and secretary explained that org’s community service activities ie seminars and newsletters offered in earlier years have been replaced by the organization’s website located at website org promotes its website through the dissemination of business cards and handouts all of the materials presented on the website are offered free of charge and do not require signing up or logging in based on the organization’s website org offers the following services parenting education group psychotherapy child psychology assessment adolescent psychology adulthood psychology military families sex therapy community education psychological and intellectual aside from general information about the organization and links to other mental health resources org’s website also provides self-help articles on a variety of topics related to mental health currently org’s website offers self-help and wellness material and articles in the following five categories form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended schedule number or exhibit addiction and recovery interpersonal relationships coping with change domestic violence relationship_test all of the articles posted on org’s website were collected from workshops or quarterly newsletters printed by org in the past some of the articles were written by the org staff with administrative oversight from president and secretary other articles were purchased from co-5 and were used as handouts during past workshops org’s website also contains a contact us link that allows visitors to email the organization for more information however for the purposes of information security org does not offer psychiatric help by e-mail instead org offers a generic response to each individual regardless of the subject matter suggesting that the individual contact a local psychiatrist for personal treatment org may or may not provide links to potential resources depending on availability if the individual includes a local state phone number in the e-mail org will call the individual to briefly discuss the situation and offer an office appointment for further consultation org has maintained limited documentation of past e-mail inquiries in response to our request for information org provided e-mail threads dated march 20xx and march 20xx on both occasions org offered general responses suggesting that the individual seek help from a local therapist according to the website fees are based on usual and customary charges for each profession in addition org emphasizes that the organization is enrolled in dozens of managed care plans and offers the discounts that are appropriate to each plan furthermore org offers to arrange a payment plan in the case of hardship based on the organization’s website the organization accepts the following insurance plans co-6 co-7 co-8 coo-9 co-10 co-11 co-12 co-13 co-14 co-15 co-16 co-17 co-18 co-19 co-20 co-21 co-35 co-36 co-37 co-38 co-39 co-40 co-41 co-42 co-43 co-44 co-45 co-46 co-47 co-48 co-49 co-50 form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page rev janney 19xx explanation of items name of taxpayer org tax identification_number december 20xx year period ended schedule number or exhibit co-22 co-23 co-24 co-25 co-26 co-27 co-28 co-29 co-30 co-31 co-32 co-33 co-34 medicare the organization does not explicitly advertise these health_plans on its website co-51 co-52 co-53 co-54 co-55 co-56 co-57 co-58 co-59 co-60 co-62 co-63 co-64 even though org accepts medi-cal through co- and an archive of the organization’s website was obtained from website the archived website revealed that the material currently offered on org’s website is similar to the material posted on the organization’s website when it was first implemented in 19xx with the exception of three additional articles related to domestic violence the same articles currently posted on the organization’s website have been used since it was first put into operation subsequent to the start of this examination org has expressed extensive plans to expand the online wellness material posted on the organization’s website such expansion will include the addition of articles on a variety of people and problems as well as exercises for life skillbuilders moreover the organization has expressed plans to resume newsletter dissemination through electronic means sources of revenue org generates revenue from managed care reimbursement policies patient co-payments interests and dividends org does not receive any grants to fund its activities nor has the organization recently attempted to apply for any grants org explained that the amount of time spent with a consultant is not a beneficial use of time because org would have to compete with major organizations that have interns from universities that can provide services to a broader range of patients org also determined that efforts for fundraisers ie social events and local activities to raise money would be counterproductive to time and resources best spent on direct patient care grant writing has required a substantial amount of financial cost and time but has not added to the benefits for org’s patients a majority of the organization’s revenue is generated from managed care reimbursements contracts with managed care companies ie insurance_companies are maintained between the insurance_company and form 886-a 1-19xx catalog number 20810w -- page publish no irs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer schedule number or exhibit explanation of items tax identification_number year period ended org each individual therapist that is accepted into the managed care panel under these contracts patients may obtain services from org at a contracted rate patients are only responsible for their co-payments as required by the insurance_company ifa patient expresses that he or she is unable to pay the insurance co- payment the cost is negotiated between the patient and his or her therapist december 20xx expenses approximately ninety percent of the org’s expenditures are paid out as wages to the organization’s therapists and officers compensation rates for all therapists are considered standard in the industry according to org comparative data is gathered from therapists administrators and directors of health care practices in the community each therapist maintains a fee-split contract with org that takes into account the fixed overhead costs office expenses operating costs maintenance_costs and other potential expenditures incurred by org financials during the examination immaterial variances were found between the organization’s books_and_records and the form_990 however wages paid to president was not properly allocated between his administrative duties as president of org and his professional duties as a therapist nevertheless the information reported on form_990 was determined reliable and the return was accepted as filed accordingly the following financial information reflects the numbers that were reported on the form_990 balance_sheet boy eoy cash investments in publicly_traded_securities equipment notebook computer total assets accounts_payable total liabilities unrestricted assets total liabilities net assets fund balances revenue program service revenue interest from savings dividends and interest from securities other investment_income gross amount from sales of assets gross amounts from sales of securities less cost gain loss gross amounts from sales of other assets less cost form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w page publish no irs gov hibi form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended schedule number or exhibit gain loss total revenue expenses compensation of current officers administration fees compensation therapist fees compensation salaries and wages of employees accounting fees telephone - cell phones and office phone postage and shipping occupancy - city and equipment rental and maintenance depreciation notebook computer other expenses offices bad checks billing services business meals donation dues fees filing fees franchise tax board insurance refunds insurance_business insurance liability license rounding security subscriptions supplies tax foreign taxes property utilities total expenses staff members org employs four therapists these individuals include president secretary ra-2 and ra-3 president and secretary are also officers of org and offer administrative services to org in their capacity as officers during the year under examination secretary was only compensated as an officer of org aside from patient care president’ job description also includes e e networking with resources in the community ie updating school counselors about resources in the office coordinating with managed care companies ie updating insurance_companies with new staff form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev january 19xx name of taxpayer tax identification_number year period ended explanation of items schedule number or exhibit org december 20xx availability and open spaces for patient care and renegotiating with insurance_companies for higher contract rates billing patients for services investigating and resolving insurance concerns screening insurance coverage for benefits and authorization meeting with new members of the community to introduce them to org’s services developing materials to inform the public of special services offered reviewing patient statements for accuracy maintaining therapy equipment negotiating rental billing and cleaning contracts providing teachers and school personnel with suggestions for iep individualized education plans planning keeping accurate records for dates of services attending conferences and meetings secretary’s job description includes calling the insurance_companies to screen and coordinate patient benefits ie calling blue cross blue shield to verify that org is actually a provider for a particular plan that a patient is enrolled in checking for co-payments and deductibles and determining where claims should be mailed determining the benefits a patient is entitled to and conveying this information to the therapists for proper treatment planning processing payroll transactions entering patients’ data into the computer maintaining pertinent records for confidentiality and accuracy opening and handling mail developing accurate reports for compensation of therapists examining and keeping accurate financial records for each patient calling insurance_companies to resolve reimbursement conflicts maintaining accounts_payable and reconciling bank statements purchasing supplies keeping current on ceus for educational ethical and treatment skills providing individual couples and family treatment providing individual couples and family treatment coordinating care with other providers and appropriate_community members providing psychological testing providing patients and other appropriate individuals with results and recommendations working with families and the courts around custody issues attending ceu seminars for updates on educational ethical and treatment issues maintaining malpractice insurance and license maintaining accurate and confidential treatment records department of the treasury-internal revenue service ra-2’s job description includes catalog number 20810w page form 886-a 1-19xx publish no irs gov form 886-a rev january 19xx name of taxpayer explanation of items tax identification_number year period ended schedule number or exhibit org december 20xx ra-3’s job description includes e e providing individual couples family and group treatment advising community members of group formation and seeking information or needs for future groups coordinating care with other providers and appropriate_community members attending ceu seminars for updates on educational ethical and treatment issues maintaining malpractice insurance and license maintaining accurate and confidential treatment records e e e e fees although the documentation for such information is no longer readily available org estimated that their usual and customary fees in the 19xxs ranged from dollar_figure to dollar_figure per minute session in the early 19xx’s org worked with low-fee patients represented by medicaid and medi-cal these low-fee patients were seen at rates as low as per session org’s usual and customary fees for the 20xx calendar_year ranged from dollar_figure to dollar_figure per session such fees may be discounted to as little as dollar_figure per session dependent upon the managed care plan’s reimbursement policy currently org offers services to low-fee patients through medi-cal represented by co-65 at a rate of dollar_figure per session org’s definition of a minimal fee patient is any patient who receives a discount of or more off the usual and customary fees according to president and secretary org accepts the lowest reimbursement rate available for all insurance_companies discounts org submitted patient accounts_receivable records for the year ending december 20xx the following calculations were made by the organization dollar_figure total amount billed to patients insurance payments received dollar_figure patient payments and co-payments received dollar_figure dollar_figure discounts offered by org for the 20xx calendar_year org provided the patients were enrolled in a managed care plan fourteen of the insurance a majority of the discounts offered by org were provided as a part of the patients’ insurance plans patients two hundred of counseling sessions to patients did not have org claimed that services offered to the organization’s patients are normally discounted to percent based on the patient’s managed care contract these contracts allow some patients to obtain services at no form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended schedule number or exhibit additional_charge ie co-pays other contracts require that the patient submit a co-payment to org in addition to the payments made by the insurance_company however analysis of the patient payment records obtained from org shows that a majority of the organization’s patients actually paid more than percent of the usual and customary fees that were billed to the patient patients without insurance org provided that it is abnormal for individuals who do not have insurance or who do not have the ability to pay to contact org directly these individuals are often referred to org from low-fee referral agencies - patients without insurance are quoted the usual and customary fees if the fees are unmanageable org will offer the individual a percent discount if the patient expresses difficulty making payments with a percent discount the patient shows an ability to pay a reasonable fee under percent and org is able to offer the services that the patient requires then org will arrange an appointment with the patient and will attempt to be liberal with fee reduction org does not have any written policies for fee reduction as each individual or family is the expert of their financial situation the fee is uniquely tailored to each client waived fees during the examination org submitted a list of patients with waived fees org does not have any formal policies or procedures for waiving fees fees waived for patients included defaulted co-payments and or defaulted payments from managed care providers org attempted but failed to collect payments from the patient or insurance_company in each case according to president and secretary the therapist and or the director would assess the patient’s financial and psychological condition and waive the balances in these situations the following individuals received waived fees during the 20xx calendar_year no of sessions payments insurance patient payments discounts receivable accounts billed amount patient pt-1 pt-2 pt-3 pt-4 pt-5 pt-6 pt-7 pt-8 pt-9 pt-10 pt-11 form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service a form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended schedule number or exhibit non-billed meetings with professionals for patient care services during the examination org provided a list of non-billed meetings with other professionals for patient care services org explained that these meetings were educational seminars on patient care on a variety of topics these seminars were not related to any specific patient these educational meetings were provided by healthcare experts for groups of five to healthcare providers depending on the format of delivery face-to-face meetings were smaller while teleconferences accommodated many more attendees based on illustrations submitted by org president attended various educational meetings during the 20xx calendar_year supporting documentation revealed that these educational meetings provided president with continuing education credits for the 20xx calendar_year non-billed consultations regarding individual patients during the examination org submitted a list of non-billed consultations regarding individual patients org explained that these consultations were conducted with other professionals who were contacted to enlarge the information collection for patient care or to coordinate treatment for patient care patients and therapists complete a release of information form to document permission to obtain and or disclose information to other person s these non-billed consultations included e e e e e e e contacting previous therapists to obtain relative background information for patient care sharing relevant information with workplace representatives for clients referred to org from their workplace for emotional fitness evaluations for the continuation of their jobs contacting referring professionals that may have briefly seen and referred the patient to org completing paperwork for patients’ disability application contacting a child’s school counselor or teachers to gather information for treatment planning and to coordinate ongoing care for the patient org may also visit the school to watch the child in the classroom attending school consultation team meetings with educational professionals and parents to discuss behavioral and academic goals for a patient follow up meetings may also be held with school personnel to assess the child’s ongoing progress e communicating with family doctors pediatricians and other psychiatrists to facilitate dosage and behavioral care for patients on psychotropic medications or other medical conditions elaborate discussions of symptoms are normally required between professionals to facilitate the progress of medication choice contacting family court services mediators for divorcing parents in the service of a child or adolescent extensive phone contact may be required between org and these mediators or the child’s attorney in order to discuss the patient’s psychological and legal care in some cases a patient may be charged for consultations with other professionals ie a lawyer or other professional that require extensive written correspondence upon the patient’s request volunteer activities form 886-a 1-19xx catalog number 20810w _-- page publish no irs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended schedule number or exhibit president is currently enrolled in psychology 20xx’s patient program patients are required to provide one hour of volunteer community service for each hour of free psychological services received although president is currently enrolled in this program no patients have been referred to him to date psychology 20xx offers no incentives to president for his time ra-3 is enrolled to see patients at the co-66 co-66 center however no patients have been referred to her to date the co-66 center has created its own behavioral health services and is less likely to refer patients to outside parties the co-66 center offers no incentives to ra-3 for her enrollment review of the center contract revealed that ra-3 agreed to a low-fee arrangement which included a requirement to maintain low-fee slots maximum dollar_figure for center referrals in addition to the above programs org also receives referrals from several low-fee referral agencies these include the state access and crisis line health services and co-65 medi-cal state mental health care counseling behavioral law argument sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 c -1 d provides that the term charitable includes relief of the poor and distressed sec_1_501_c_3_-1 provides that the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community in other words the two components of education are public education and individual training sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev january 19xx name of taxpayer org tax identification_number december 20xx year period ended explanation of items schedule number or exhibit accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test revrul_56_185 provides in part that in order for a hospital to establish that it is exempt as a public charitable_organization within the contemplation of sec_501 it must among other things show that it meets the following general requirements e e e e it must be organized as a nonprofit charitable_organization for the purpose of operating a hospital for the care of the sick it must be operated to the extent of its financial ability for those not able to pay for the services rendered and not exclusively for those who are able and expected to pay it must not restrict the use of its facilities to a particular group of physicians and surgeons such as a medical partnership or association to the exclusion of all other qualified doctors its net_earnings must not inure directly or indirectly to the benefit of any private_shareholder_or_individual revrul_69_545 modifies revrul_56_185 to remove the requirements that oblige health care organizations to care for patients without charge or at rates below cost revrul_69_545 provides in part that the promotion of health like the relief of poverty and the advancement of education and religion is one of the purposes in the general law of charity that is deemed beneficial to the community as a whole even though the class of beneficiaries eligible to receive a direct benefit from its activities does not include all members of the community such as indigent members of the community provided that the class is not so small that its relief is not of benefit to the community revrul_69_545 also offers the following examples of qualifying and non-qualifying sec_501 hospitals e e by operating an emergency room open to all persons and by providing hospital care for all those persons in the community able to pay the cost thereof either directly or through third party reimbursement hospital a is promoting the health of a class of persons that is broad enough to benefit the community furthermore hospital a is operated to serve a public rather than a private interest control of the hospital rests with its board_of trustees which is composed of independent civic leaders the hospital maintains an open medical staff with privileges available to all qualified physicians members of its active medical staff have the privilege of leasing available space in its medical building it operates an active and generally accessible emergency room hospital a qualifies for exemption under sec_501 hospital b was initially established as a proprietary institution operated for the benefit of its owners although its ownership has been transferred to a nonprofit organization the hospital has continued to operate for the private benefit of its original owners who exercise control_over the hospital through the board_of trustees and the medical committee they have used their control to restrict the number of doctors admitted to the medical staff to enter into favorable rental agreements with the hospital and to limit emergency room care and hospital admission substantially to their own patients these facts indicate that the hospital is operated for the private form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev january 19xx name of taxpayer org tax identification_number december 20xx year period ended explanation of items benefit of its original owners rather than for the exclusive benefit of the public hospital b does not qualify for exemption under sec_501 in 370_fsupp_325 d d c rev'd 506_f2d_1278 d c cir vacated on other grounds 426_us_26 the court approved and upheld the validity of revrul_69_545 in 113_tc_47 19xx aff'd 242_f3d_904 9th cir 20xx the court held that the exempt_organization a wholly owned subsidiary of an exempt health care system that argued it met the operational_test under sec_501 because its surgery center activities furthered exempt purposes by promoting health and providing access to surgical care for the community based on medical need had ceded effective_control of the partnerships’ and the surgery center’s activities to for-profit parties conferring significant private benefits on them therefore it was not operated exclusively for charitable purposes within the meaning of sec_501 government’s position in order to qualify under sec_501 of the internal_revenue_code an organization must be organized and operated exclusively for one or more of the purposes set forth in that section org meets the organizational requirements of sec_501 however org does not operate for c purposes financial stability standard while the courts upheld the validity of revrul_69_545 in eastern kentucky welfare rights organization v simon the new ruling did not revoke revrul_56_185 but merely modified it to include the community benefit standard thus the financial stability standard continues to remain relevant although it is no longer the sole requirement for exemption though a health care organization is no longer required to operate to the extent of its financial ability for those not able to pay doing so is a major factor indicating that the organization is operated for the benefit of the community during the examination org claimed that the organization accepts patients without regards to the individual’s ability to pay however org’s primary activity involves seeing patients that are enrolled in a managed care plan for the most part org will refer patients who do not have insurance and who do not have the ability to pay to other health care organizations that receive governmental funding to provide free or low cost mental health care to the members of the community on occasion org may see patients who only require short-term care but do not have insurance if reasonable payment is agreed upon additionally despite listing a wide variety of insurances on its website org does not explicitly indicate on its website that the organization accepts medicare and medi-cal ie co-65 instead the organization depends on medicare and medi-cal to refer patients to its therapists furthermore org does advertise the fact that the organization is a nonprofit mental health_care_facility instead org’s website indicates that the organization charges fees based on the usual and customary fees for each profession and offers payment plans in cases of hardship conclusively org has not made any attempts to advertise its form 886-a 1-19xx catalog number 20810w page - publish no irs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer org december 20xx explanation of items tax identification_number year period ended schedule number or exhibit services to low income individuals or individuals who do not have the ability to pay in addition though org claims to offer non-billed consultations and pro-bono services through other community organizations it was found during the examination that org has not provided any free consultations for the direct benefit of the patient ie the consultation was not part of the therapist’s normal course of business nor has org actually provided free counseling sessions to members of the community through other organizations or by email based on information submitted by org fees were waived for individuals in 20xx however records provided by org also show that the amount waived for each individual was for the most part minimal insurance payments were collected for seven of the individuals and patient payments were collected for six of the individuals only four of the individuals whose fees were waived received free counseling services ie limited or no payments were received for services rendered even so on all occasions an attempt is made to collect the maximum rate attempts to collect org will reconsider the patient’s situation and will write off the loss as waived fees consequently waived fees resemble an allowance for doubtful accounts recognized by similar for-profit health care facilities possible subsequent to failed community benefit standard conclusively org does in actuality accept patients based on the individual’s ability to pay thus org does not meet the financial stability standard because the organization does not operate to the extent of its financial ability for those who are unable to pay for services nonetheless additional standards must be met in order for org to qualify as a tax exempt entity organized for the benefit of the community revrul_69_545 establishes a community benefit standard that focuses on a number of factors to determine whether a hospital operates for the benefit of the community rather than for private interests however per revrul_69_545 org is not required to care for indigent patients without charge or at rates below cost by operating a mental health_care_facility open to all persons and by providing care for all persons in the community able to pay the cost for treatment either directly or through third party reimbursement org may be promoting the health of a class of persons that is broad enough to benefit the community in this regard org may qualify for tax exempt status so long as the organization meets the other requirements under sec_501 in revrul_69_545 control of a tax-exempt hospital by a board_of directors composed of independent civic leaders was a significant factor under the community benefit standards however org is not controlled by an independent board_of directors similar to the organization described as hospital b in the revenue_ruling org operates under the direction of its original owner and his wife together president and secretary exercise percent control_over the organization’s operations and financial lack of an independent board_of directors department of the treasury-internal revenue service catalog number 20810w form 886-a 1-19xx publish no irs gov page schedule number or exhibit explanation of items form 886-a rev january 19xx name of taxpayer org decisions as the sole officers of the organization although officially organized as an entity exempt under sec_501 the organization’s internal arrangement includes in actuality no board interaction or oversight president and secretary a husband-and-wife team can legally establish a quorum based on org’s current bylaws tax identification_number december 20xx year period ended lack of educational activities aside from hospital care provided on a nonprofit basis to members of the community the organization described as hospital a in revrul_69_545 also conducted educational and research activities which qualify as sec_501 activities that benefit the community however org does not offer any educational_services to the community following an unsuccessful attempt to conduct a seminar in the past org concluded that people did not value free counseling in lieu of free seminars newsletters and other community related activities org created a website for the purpose of information dissemination subsequent to the commencement of this examination org has expressed interest in expanding its website to include a wider variety of self-help material although the organization’s future objectives have been taken into consideration during the examination the organization’s claim for expansion has been determined unreliable at this time even if we were to accept the dissemination of self-help articles by means of the internet as an educational activity that qualifies for sec_501 status expenditures_for website maintenance are low and updates on the organization’s website have been scarce over the past years if the organization’s community service activities have been concentrated on its website then the organization has made little effort to maintain or expand its community service activities over the past years consequently org does not meet community benefit standards under revrul_69_545 org is operated by interested parties who serve to benefit from the revenue that is generated by org in the form of compensation_for both therapy services and officer duties moreover org does not conduct any educational activities for the benefit of the community relief of the poor and distressed although org accepts a wide variety of managed care plans the organization is not catering to low income or needy individuals in 20xx dollar_figure percent of the organization’s patients were covered by a managed care plan even though we have not calculated the range of fees for which we would consider a patient as a low income individual in this situation information submitted by org ie patient accounts_receivable records indicates that a majority of the patients seen during the 20xx calendar_year received patient care at a discount that was less than percent of the usual and customary fees charged by org thus based on org’s definition of minimal fee patients org would not qualify as an organization that caters to low income patients while org recognized over dollar_figure in discounts offered to patients during the year under examination a majority of the discounts offered were provided as a part of each individual’s insurance plan therefore discounts offered by org were required by the managed care contracts established by org and the managed care companies these discounts are identical to the discounts that are offered by comparable form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev january 19xx name of taxpayer org tax identification_number december 20xx year period ended explanation of items for-profit health care facilities thus org has not offered any evidence that differentiates the organization from any other for-profit psychiatric office org does not cater to low income individuals thus the organization does not offer relief to the poor and distressed individuals of the community org resembles a typical private practice recognition of profit does not preclude an organization from definition as a nonprofit entity manner consistently incurring a net_operating_loss does not automatically qualify org as a nonprofit organization in a similar because org does not receive any grants or conduct any fundraising activities the organization relies fully on patient fees to fund its operations therefore by accepting a wide variety of insurance plans org’s therapists are able to establish a wider patient base for the purpose of generating revenue income generated from patient fees result in direct payments in the form of wages to the organization’s therapists and officers during the year under examination the organization accumulated dollar_figure in patient fees but paid out dollar_figure as wages to its therapists org paid an additional dollar_figure in wages to its officers for administrative support in essence org is operating a typical private practice based on industry standards therapists that are a part of org pay the organization for overhead costs ie rent therapy supplies etc based on a fee-split schedule in turn the officers of the organization maintain the offices of org for the benefit of the therapists in conclusion org does not qualify as a community benefit organization org operates a private practice for the benefit of the organization’s therapists and officers per sec_1 c - d ii an organization must be established for public rather than for private interests in order to qualify for tax exemption under sec_501 thus org no longer qualifies as an organization exempt under sec_501 taxpayer’s position the taxpayer’s position is not available at this time the organization will be allowed days to respond conclusion during the examination it has been determined that org no longer qualifies as an organization exempt under sec_501 revocation of the organization’s exempt status is proposed effective january 20xx org is required to file forms for the periods ending december 20xx 20xx and 20xx form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
